DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Mr. Jeremy Protas on November 11, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 68-85.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 86-88 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 74, the claim recites depending from claim 6, however, claim 6 was cancelled in in the preliminary amendment filed on 03/19/2020. For examination purposes, claim 74 is interpreted to depend from claim 68. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 68-85 are drawn to a method for determining a user’s mood or cognitive state based on received metadata, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim recites an abstract idea. For example, claim 68 recites: 
A method comprising: 
receiving metadata associated with a user's interaction with a mobile device; 
analyzing the received metadata by comparing the received metadata to previously- received metadata; 
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; 
outputting the current mood and/or cognitive state of the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the mobile device, the limitations of this claim encompasses an following rules to determine the mood of the user. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 69-85 reciting particular aspects of determining a user’s mood or cognitive state based on received metadata, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 68 recites: 
A method comprising: 
receiving metadata associated with a user's interaction with a mobile device; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
analyzing the received metadata by comparing the received metadata to previously- received metadata; 
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; 
outputting the current mood and/or cognitive state of the user. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the mobile device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016], [0018], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving metadata about the user’s interactions, amounts to selecting a particular data source or type of data to be manipulated, and outputting the mood or cognitive state amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 69-72, 75-82 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 73-74, 83-85 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 69-85 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception an adding insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using processors with memory and barcodes to obtain medical data thereon, e.g., Applicant’s spec describes the use of the mobile device consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0016], [0018]); receiving user interaction metadata, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); outputting the mood or cognitive state of the user, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 68-70, 73-75, 78-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deleeuw (US 2016/0210985).
Regarding claim 68, Deleeuw discloses a method comprising: 
receiving metadata associated with a user's interaction with a mobile device; (Deleeuw [0013] discloses referring to FIG. 1, an illustrative computing device 100 for emotionally modulating natural language interactions with a user is shown. In use, the user of the computing device 100 speaks a natural language user request to the computing device 100. The computing device 100 analyzes the user request to recognize any emotions exhibited in the user request. [0014] discloses the computing device 100 may be embodied as any type of device capable of performing the functions described herein. For example, the computing device 100 may be embodied as, without limitation, a smartphone, a cellular phone, a tablet computer, a notebook computer, a laptop computer, a desktop computer, a server computer, a distributed computing system, a multiprocessor system, a consumer electronic device, a smart appliance, and/or any other computing device capable of recognizing spoken user commands. [0023] discloses the emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.)
analyzing the received metadata by comparing the received metadata to previously- received metadata; (Deleeuw [0023] discloses the request analysis module 202 is configured to receive user requests and identify emotional features of the user requests. Emotional features may include any feature of the user request that may be used by the computing device 100 to estimate an emotional state of the user associated with the user request. The emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.).
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216.
outputting the current mood and/or cognitive state of the user. (Deleeuw [0025] discloses the response generation module 210 may generate a natural language request based on emotions identified in the user request. [0037] discloses referring back to FIG. 3, in block 316, the computing device 100 determines the content of a natural language response to the user request. In some embodiments, the response may depend on the emotions identified in the user request, and in other embodiments, the response may be independent of any emotions identified in the user request.
Regarding claim 69, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses wherein analyzing the received metadata by comparing the received metadata to previously received metadata comprises inputting into a machine learning algorithm the received metadata, and wherein the machine learning algorithm determines and outputs the current mood and/or cognitive state of the user. (Deleeuw [0033] discloses in block 308, the computing device 100 estimates one or more emotional states of the user request based on the identified features and the vocal pattern database 216. To estimate the emotional state, the computing device 100 compares the identified features to baseline features stored in the vocal pattern database 216. The baseline features may be based on machine learning 
Regarding claim 70, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses comparing the current mood and/or cognitive state of the user to a previously stored mood and/or cognitive state of a user to determine a change in the mood and/or cognitive state of the user. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as comparing stored mood states since the emotion baseline features are what make up the state}).
Regarding claim 73, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving voice metadata (Deleeuw [0023] discloses the emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.).
Regarding claim 74, Deleeuw discloses a method according to claim 6 {68}, and Deleeuw further discloses wherein the voice metadata is selected from the group consisting of: speech volume, 
Regarding claim 75, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses wherein the method is performed on the mobile device. (Deleeuw [0014] discloses the computing device 100 may be embodied as any type of device capable of performing the functions described herein. For example, the computing device 100 may be embodied as, without limitation, a smartphone, a cellular phone, a tablet computer, a notebook computer, a laptop computer, a desktop computer, a server computer, a distributed computing system, a multiprocessor system, a consumer electronic device, a smart appliance, and/or any other computing device capable of recognizing spoken user commands).
Regarding claim 78, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses determining a notification according to the determined current mood and/or cognitive state. (Deleeuw [00037] discloses in addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update).
Regarding claim 79, Deleeuw discloses a method according to claim 78, and Deleeuw further discloses wherein the notification is one of the group consisting of: a reminder to take a medication, a reminder of an appointment, and a response to a request made by the user. (Deleeuw [00037] discloses in addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the 
Regarding claim 80, Deleeuw discloses a method according to claim 68, wherein the previously-received metadata are associated with the user's previous interaction with the mobile device. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as previous interaction with the mobile device in order to get the baseline features}).
Regarding claim 81, Deleeuw discloses a method according to claim 68, and Deleeuw further discloses storing in a database the received metadata and/or the determined current mood and/or cognitive state of the user. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as storing the mood states since the emotion baseline features are what make up the state}).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 71-72, 76, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw (US 2016/0210985) in view of Haque et al. (September 2012, “Identifying Emotion by Keystroke Dynamics and Text Pattern Analysis”).
Regarding claim 71, Deleeuw discloses a method according to claim 68, but does not appear to explicitly teach wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata. However, Haque teaches it is old and well-known in the art of emotion detection wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata. (Haque pg. 8 Standard keyboard is a very cheap and available hardware that can be used to identify user emotion).
“Lots of factors are needed to be considered while anticipating a particular person’s emotional state. Some physiological aspects reflect emotional changes in human body. For example: temperature rise or fall, facial expression, voice intonation, heart rate change, blood pressure change, change in breathing etc. Some behavioral changes also happen like abrupt bodily movements, laughing, smiling, moving towards people/things, crying, sobbing, withdrawing from people/things etc. In computer using context, users can show particular behavioral changes while moving from one emotional state to other.” See Haque Pg. 7. “Standard keyboard is a very cheap and available hardware that can be used to identify user emotion.” See Haque Pg. 8.
Therefore, it would have been obvious to one of ordinary skill in the art of emotion detection, before the effective filing date of the claimed invention, to modify Deleeuw to incorporate receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata as taught by Haque. Adding keyboard data as a source of data to determine emotion is an efficient and cost effective way to identify user emotion. 
Regarding claim 72, Deleeuw-Haque teaches the method according to claim 71, and Haque further teaches wherein receiving keyboard metadata comprises receiving one or more of the group consisting of: session length, average session length, interkey delay, average interkey delay, keypress 
Regarding claim 76, Deleeuw discloses a method according to claim 68, and does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein the received metadata are generated by an application, executing on the mobile device, that analyzes the user's interaction with a software keyboard and generates metadata corresponding to the user interaction with the software keyboard. (Haque pg. 17 teaches that they developed software in Java to collect data for using in keystroke dynamics. This software captured all pressed key by the user and their press and release time in a log file; pg. 19 Another software was developed (written in C#) which can run in background and collects all keys pressed by the user and their press and release time in a log file pg. 20 shows a list of the different features collected including dwell time, flight time, and key down-to-down time). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein.
Regarding claim 82, Deleeuw discloses a method according to claim 81, and does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein: analyzing the received metadata by comparing the received metadata to previously received metadata comprises inputting into a machine learning algorithm the received metadata, the machine learning algorithm determines and outputs the current mood and/or cognitive state of the user, and the 
Regarding claim 83, Deleeuw discloses a method according to claim 68, but does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein analyzing the received metadata by comparing the received metadata to previously-received metadata comprises analyzing the received metadata by comparing the received metadata to previously-received metadata associated with a population of users sharing a common characteristic with the user. (Haque pg. 21 teaches that over a period of many years during the 1990s, a large group of psychologists all over the world collected data in the ISEAR project, directed by Klaus R. Scherer and Harald Wallbott. Student respondents, both psychologists and non-psychologists, were asked to report situations in which they had experienced all of 7 major emotions (joy, fear, anger, sadness, disgust, shame, and guilt). In each case, the questions covered the way they had appraised the situation and how they reacted. The final data set thus contained reports on seven emotions each by close to 3000 respondents in 37 countries on all 5 continents). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein.
Claims 77 is rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw in view of Ignatov, Andrey (September 21, 2017, “Real-time human activity recognition from accelerometer data using convolutional neural networks”).
Regarding claim 77, Deleeuw discloses a method according to claim 68, but does not appear to disclose wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata. However, Ignatov teaches it is old and well-known in the art data collection wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata (Ignatov pg. 916 Section 2. Related Work teaches using a smartphone with a built-in accelerometer to obtain data on different activities performed by the user during the day)

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Deleeuw to incorporate receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata as taught by Ignatov. Incorporating an accelerometer into the mobile device to receive data allows for portable tracking of daily activities to look at the person’s behaviors. 
Claims 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw-Haque in view of Kim et al. (US 2017/0003861).
Regarding claim 84, Deleeuw-Haque teaches a method according to claim 83, but does not appear to disclose wherein the common characteristic is a medical condition. However, Kim teaches it is old and well-known in the art of data collection analysis wherein the common characteristic is a medical condition (Kim [0067] teaches using cohort data for analysis and users of the cohort who have similar cognitive states or features of the user [0058] teaches the cognitive state can include a measure of anxiety, elation, hesitance, confusion, fatigue, annoyance, and emotional nihilism). 
Using the cohort of users who have a situation as the user can help to determine risk. The more people to have the problem then the greater the confidence level. See Kim [0067]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Deleeuw-Haque, as modified above, to incorporate wherein the common characteristic is a medical condition as taught by Kim. Using cohort data ensures greater confidence in the predicted outcome. 
Regarding claim 85, Deleeuw-Haque-Kim teaches a method according to claim 84, and Kim further teaches wherein the medical condition is diabetes or depression. (Kim [0067] teaches using cohort data for analysis and users of the cohort who have similar cognitive states or features of the user  [0058] teaches the cognitive state can include a measure of anxiety, elation, hesitance, confusion, fatigue, annoyance, and emotional nihilism {emotional nihilism is construed as being analogous to depression}). The combination of the above mentioned references was discussed in the rejection of claim 84, and incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686